Citation Nr: 0724152	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
involving the right lower extremity, to include the right 
knee.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In June 2004, the Board remanded the veteran's case to the RO 
for further development.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the service connection issue on appeal was 
obtained.

2.  The veteran's right knee disorder was not present in 
service and is not shown to be related to any injury in 
service, but is shown to have been aggravated by his service-
connected left knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disorder due to aggravation have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in December 2001, June 2004, and April 2007.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

In the August 2002 statement of the case, the RO considered 
the veteran's claim for a right leg condition claimed as 
secondary to the service-connected left knee disability.  

Law and regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).


Factual background and analysis

In this case, service medical records show the veteran 
sustained a right ankle sprain in March 1952 when he fell 
into a trench on an infiltration course.  He was placed in a 
boot cast and hospitalized for an 18-day period.  He 
underwent diathermy for the diagnosed right ankle sprain.  

Service medical records are replete with notations regarding 
treatment of the left knee, including in April 1952, June 
1952, December 1952 (treatment was for complaints of aching, 
bilateral leg, knee, and foot pain), and in February 1953.  
In May 1953, he was diagnosed with a cyst in the left lateral 
meniscus and required an arthrotomy.  Following surgery, he 
was hospitalized for 42 days, after which he was again 
hospitalized for another 17 days for rehabilitation of the 
left knee.  The October 1953 separation physical examination 
report was negative for any findings related to the right 
ankle or right knee.  Bilateral 3rd degree pes planus was 
noted, as was left knee pathology.  

Post-service, the veteran reported having a right knee medial 
menisectomy in 1961; however, there are no available records 
of this treatment.  In September 2004 VA requested 
information from the private hospital where the veteran 
claims he had right knee surgery in 1961.  However, later 
that month, a negative response letter from the hospital was 
received.  

VA Hospital records dated from November 1953 and June 1954 to 
September 1954 reflect complaints of a painful left knee that 
was treated with diathermy, massage, and exercise therapy.  
In June 1954, the veteran was diagnosed with post-operative 
granulation tissue, foreign body reaction of the left knee.  
A second menisectomy was performed to remove a mass of 
granulation tissue from the joint space.  In an addendum 
note, the veteran was advised to seek employment that did not 
require him to be on his feet and it was noted that his 
medical and industrial adaptability were good.  There were no 
complaints of any problems with the right lower extremity or 
knee.  

On VA examination in July 1996, the veteran reported having a 
right knee medial menisectomy in 1961 in the private sector.  
The examiner noted the presence of a 3 centimeter surgical 
scar of the right knee.  Right knee range of motion was from 
0 to 135 degrees.  The diagnosis was right knee status post 
medial menisectomy.  

VA outpatient treatment records dated from 1996 to 2004 
reveal ongoing complaints of painful knees.  An August 1996 
X-ray of the bilateral knees revealed degenerative joint 
disease that was greater in the left knee than the right.  A 
May 2001 whole body bone imaging scan revealed diffuse 
osteoarthritis, which was also noted to be present in the 
medial compartment of the right knee.  

Private medical records dated from 2000 to 2006 reveal that 
the veteran underwent a third left knee total arthroplasty 
with complaints of occasional right knee pain.  In letters 
dated in April 2006, the veteran's treating chiropractor and 
exercise physiologist noted treatment of right leg and low 
back problems since 2001.  

On VA orthopedic examination in March 2002, the examiner did 
not indicate a review of the claims file, but reported that 
the veteran's right knee history was similar to that of his 
left knee.  Bilateral knee X-ray films showed degenerative 
joint disease of the right knee with narrowing of the medial 
compartment and chrondrocalcinosis.  Left knee showed total 
prosthesis.  Following the examination, the examiner opined 
that the veteran's right knee arthritis "is clearly a result 
of menisectomy, which was performed after he was out of the 
service."  The examiner elaborated that "the injuries that 
likely contributed to his symptomatology and him having the 
menisectomy in 1961 are as likely as not related to his 
military service with wear and tear and his description of 
occasional knee swelling and locking and catching conditions 
during service."  

Pursuant to the Board's June 2004 remand, the veteran 
underwent a VA orthopedic examination in June 2004.  The 
examiner noted a review of the claims file.  The veteran 
reported that he had problems with the right knee in service, 
despite the lack of service medical evidence of any right 
knee condition.  An X-ray report of the bilateral knees, was 
significant for severe degenerative joint disease with 
calcification suggestive of calcium pyrophosphate deposition 
disease.  The examiner noted that arthritis is a natural 
consequence of a menisectomy and that the veteran's post-
menisectomy arthritis of the right knee was consistent with 
the previous menisectomy in the 1960's.  However, the 
examiner concluded that since there was no documentation of 
any right knee condition in service it was not at least as 
likely as not that his current right knee arthritis was 
attributable to any disease or injury that occurred in 
service.  The examiner offered no opinion as to service 
connection for a right knee condition as secondary to the 
service-connected left knee disability.  

A third VA orthopedic examination was completed in November 
2006.  The examiner noted a review of the claims file.  The 
veteran stated that in service, he fell into a trench and 
sustained a right ankle injury.  He reported he had right 
knee pain, locking, and catching following this injury.  
Also, he sustained a left knee injury in service which caused 
him to favor and bear more weight on his right knee.  He 
reported a progressive increase in right medial sided pain 
with symptoms of locking and catching.  He was later 
diagnosed with a meniscal tear and in 1962 underwent 
menisectomy.  The right knee was asymptomatic until 1972 when 
he developed medial sided right knee pain with extended 
weight bearing and increased activity.  The VA examiner noted 
the concomitant arthritic disease of the service-connected 
left knee which required two open menisectomies in 1953 and 
1954.  He later developed end-stage degenerative joint 
disease that required a total replacement in 2000.  X-rays of 
the right knee showed severe degenerative joint disease 
secondary to osteoarthritis.  The VA examiner opined that the 
veteran developed end stage degenerative joint disease of the 
right knee secondary to the open menisectomy.  The examiner 
noted that the meniscal tear that necessitated the 
menisectomy in 1962 likely occurred while the veteran was 
still in active service, as documented by the right ankle 
injury documented in 1952.  The examiner opined that the 
veteran would not have developed a meniscal tear without a 
significant, twisting traumatic injury to the right lower 
extremity, such as that sustained when he fell down into a 
trench in service, injuring his right ankle.  The VA examiner 
concluded that the open menisectomy clearly predisposed the 
veteran to develop degenerative joint disease in the right 
knee.

As noted above, there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Based upon the evidence of record, the Board finds the 
veteran's right knee disorder was not present in service and 
but is shown to have been aggravated by the service-connected 
left knee disability.  The March 2002 VA examiner's opinion 
is persuasive as to this matter.  The examiner opined that 
the veteran's currently shown right knee arthritis status 
post menisectomy was not caused by the left knee disability, 
but was aggravated by abnormal functioning of the service-
connected left knee.  The examiner based this opinion on a 
medical history that has been consistently reported by the 
veteran and supported by the facts of the case.   

The Board finds that the negative nexus opinion expressed by 
the June 2004 VA examiner is outweighed by the positive 
evidence of a relationship between the veteran's service-
connected left knee disability and aggravation of his right 
knee disorder.  In this regard, the June 2004 VA examiner 
opined that there was no direct basis for service connection 
of the right knee because there was no evidence of any right 
knee symptomatology in service.  Further, he offered no 
opinion regarding the issue of secondary service connection.  

Also, while the November 2006 VA medical examiner attributed 
the veteran's right knee condition to a right ankle injury, 
that opinion is unsupported by the facts in the record.  
There is simply no direct basis for an award of service 
connection.  The service medical records reflect that 
following the March 1952 injury to the right ankle, the 
veteran's complaints primarily involved the left knee with a 
single complaint of general leg aching in both legs, knees, 
and feet.  The separation physical was negative for any right 
lower extremity findings.  Post-service, there is no evidence 
of any right knee symptomatology until 1961, more than 8 
years after his separation from service.  Further, there is 
no evidence does not demonstrate that the veteran's right 
knee disorder was present in service, nor that it developed 
as a result of service.  

In this case, the Board finds the VA examiner's opinion 
supporting a relationship between left knee and the right 
knee is perhaps more persuasive than the opinion supporting a 
relationship between the right knee and right ankle injury in 
service.  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  The Board finds 
the medical statements in favor of service connection for the 
right knee secondary to the left knee to be of greater 
probative value.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence is at least in 
equipoise as to the veteran's claim for service connection 
for a right knee disorder on a secondary basis.  Thus, 
service connection is warranted.


ORDER

Entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disability is 
granted.


REMAND

With respect to the veteran's TDIU claim, the veteran 
maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities.  

The Board notes that the veteran is now service connected for 
a right knee disorder secondary to the left knee disability.  
The RO has not yet assigned a disability rating for the right 
knee.  However, his service-connected left knee and pes 
planus disabilities combine to a 60 percent evaluation.  The 
RO has not readjudicated the veteran's claim for a TDIU 
following the grant of service-connection for the veteran's 
right knee disability secondary to the left knee.  

In this regard, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Additional 
development is necessary in order to fulfill the VA's duty to 
assist set forth at 38 C.F.R. § 3.159 (2006).  Moreover, the 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  While this case is in remand status, the RO should 
undertake any development deemed necessary and the TDIU claim 
should be adjudicated on the merits.

Accordingly, the case is REMANDED for the following action:

After undertaking any other notification 
and/or development action deemed warranted 
under VA's duty to assist the veteran, the 
RO should readjudicate the issue of 
entitlement to a TDIU.  All applicable 
laws and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


